Citation Nr: 0211601	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  99-19 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Whether the appellant is basically eligible for 
Department of Veterans Affairs (VA) nonservice-connected 
death pension benefits.

3.  Entitlement to VA burial benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The service department has certified that the veteran had 
service in the Philippine Commonwealth Army, including 
recognized guerrilla service in the Armed Forces of the U.S., 
from January 29 to March 10, 1945; he died at age 79 in 
January 1997, and the appellant in this case is his widow.  
This matter comes to the Board of Veterans' Appeals (Board) 
from decisions of the VA Manila Regional Office (RO).

In January 1999, the RO denied the appellant's claim of 
entitlement to nonservice-connected death pension benefits.  
She appealed that determination; in December 2000, the Board 
remanded the matter for additional development of the 
evidence and due process considerations.  While the matter 
was in remand status, the RO apparently located a previously-
created claims folder which contained documentation regarding 
additional claims filed by the appellant.  Specifically, the 
documents showed that in December 1999, the RO denied the 
appellant's claim of entitlement to burial benefits.  By May 
2000 decision, the RO denied her claim of service connection 
for the cause of the veteran's death.  The appellant has duly 
perfected an appeal with respect to both determinations.  
Thus, the issues currently before the Board are as set forth 
on the cover page of this decision.  


FINDINGS OF FACT

1.  The veteran died in January 1997 from cardiopulmonary 
arrest due to arrhythmia, ischemic heart disease, and 
atherosclerosis; other significant conditions contributing to 
his death were chronic renal failure, thrombocytopenia, and 
pulmonary fibrosis.  

2.  At the time of his death, service connection was not in 
effect for any disability, nor is there any indication that 
the veteran filed a claim for VA benefits during his 
lifetime.

3.  Heart disease, renal failure, thrombocytopenia, or 
pulmonary fibrosis were not clinically evident during the 
veteran's active service and the record contains no 
indication that any such disease was manifest to a 
compensable degree within a year following his service 
discharge or that the disabilities which caused or 
contributed to his death were causally related to his active 
service or any in-service incident.  

4.  The veteran's recognized guerrilla service with the 
Philippine Commonwealth Army from January 29 to March 10, 
1945 did not satisfy the requisite service for the 
appellant's basic eligibility for VA death pension benefits.  

5.  The veteran was not in receipt of pension or compensation 
at the time of his death, he did not have a claim pending at 
the time of his death, his body was not unclaimed, and he did 
not die while hospitalized by VA.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.374, 3.312 (2002).

2.  The veteran did not meet the basic service eligibility 
requirements to entitle the appellant to VA nonservice-
connected death pension benefits.  38 U.S.C.A. §§ 101, 107, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.1, 3.8, 3.203 
(2002).

3.  The criteria for entitlement to VA burial benefits, 
including a plot or interment allowance, have not been met.  
38 U.S.C.A. §§ 2302, 2303, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.1600 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a change in law during 
the pendency of this appeal with enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), which provides that 
upon receipt of a complete or substantially complete 
application, VA shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  38 U.S.C. § 5103 (West 
Supp. 2001).  VCAA also requires VA to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C. § 5103A (West Supp. 
2001).  

In this case, the Board finds that VA has satisfied its 
duties to the appellant, under both former law and the new 
VCAA.  A review of the record indicates that VA has conducted 
appropriate evidentiary development in this case.  This is a 
rebuilt claims folder and the RO has contacted the service 
department to recertify the veteran's service, as well as to 
obtain additional copies of his service medical records.  To 
the extent that any records have been lost, the Board 
recognizes the importance of supplying reasons and bases for 
its decision.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
The RO has also requested private medical records 
specifically identified by the appellant.  It does not appear 
that additional records pertinent records are available. 

Under VCAA, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  An examination 
or opinion is necessary if the record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4)).  The 
requirements set forth in paragraph (C) could be satisfied by 
competent evidence showing post-service treatment for a 
condition or other possible association with military 
service.

In this case, the Board finds that a VA medical examination 
or opinion is not necessary.  As set out in more detail 
below, the record fails to establish that the veteran 
suffered "an event, injury or disease in service."  There 
is no indication that the veteran was treated for heart 
disease, renal failure, thrombocytopenia, or pulmonary 
fibrosis in service or for many years thereafter.  Likewise, 
there is no indication that such conditions were causally 
related to his active service.  Rather, when he was examined 
in February 1947, his respiratory system was normal, a chest 
X-ray was negative, and no pertinent abnormalities were 
recorded.  

Thus, the Board finds that it is unnecessary to ask a medical 
expert to review the record because any medical opinion could 
not provide competent evidence of the incurrence of these 
disabilities in service.  See Comments preceding Duty to 
Assist Regulations, 66 Fed. Reg. 45,626 (2001) (as to medical 
opinion evidence, for instance, a doctor cannot link a 
current condition to an injury or disease in service unless 
that injury or disease is shown to have existed).

Moreover, the Board observes that the record currently 
contains absolutely no indication that any of the conditions 
which caused or contributed to the veteran's death were 
related to his active service.  See Comments preceding Duty 
to Assist Regulations, 66 Fed. Reg. 45,626 (2001) (providing 
that the record need not definitively establish a nexus 
between the claimed disability and service; rather, "the 
mere indication of such a possible association based on all 
the information and evidence of record would dictate the 
necessity of a VA medical examination or opinion to clarify 
this evidentiary point.").  Based on the foregoing, the 
Board finds that a VA medical examination or opinion is not 
necessary to make a decision on the appellant's claim.

Regarding VA's duty to inform the appellant of the nature of 
the evidence which would substantiate her claims, the Board 
notes that she has been informed on numerous occasions via 
decisions and letters from the RO, the Board's remand, and 
Statements of the Case, of the nature of the evidence needed 
to substantiate her claims.  (See e.g., December 27, 2000 
letter from RO.)  As the RO has completely developed the 
record, the requirement that the RO explain the respective 
responsibility of VA and the appellant to provide evidence is 
moot.  Since VA has fulfilled the duty to assist and notify, 
and as the change in law has no additional material effect on 
adjudication of this claim, the Board finds that it can 
consider the merits of this appeal without prejudice to the 
appellant.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

I.  Service connection for the cause of the veteran's death.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2002).  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2002).

Where a veteran served 90 days or more of continuous, active 
military service during a period of war and certain chronic 
diseases, including cardiovascular-renal disease and primary 
anemia, become manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2002).  

In this case, the veteran did not serve 90 days or more of 
continuous active military service.  However, as none of the 
diseases which caused his death were manifest for many years 
after his separation from service, this provision would avail 
the appellant of no benefit.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case with respect 
to benefits under laws administered by VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C. § 5107(b) (West Supp. 1991 & Supp. 
2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows that on his February 1947 Affidavit for 
Philippine Army Personnel, the veteran indicated that he had 
incurred no wounds or illnesses during service.  On 
examination in February 1947, his respiratory system was 
normal, a chest X-ray was negative, and his blood pressure 
was not elevated (116/74).  No other pertinent abnormality 
was recorded.

In January 1997, the veteran died.  His certificate of death 
indicates that he died from cardiopulmonary arrest due to 
arrhythmia, due to ischemic heart disease, due to 
atherosclerosis.  Other significant conditions contributing 
to death were chronic renal failure, thrombocytopenia, and 
pulmonary fibrosis.  According to the official death 
certificate, no autopsy was performed.  

The appellant subsequently submitted a claim of service 
connection for the cause of the veteran's death, claiming 
that shortly after his service separation in 1945, he "felt 
slightly" the heart problem which eventually caused his 
death.  (See August 1999 VA Form 9.)

In support of her claim, the RO obtained private treatment 
records showing that the veteran underwent a coronary artery 
bypass graft in June 1996.  In November 1996, he was again 
hospitalized at a private medical facility with complaints of 
shortness of breath.  A history of chronic atrial 
fibrillation, congestive heart failure, hypertensive 
cardiomyopathy, nephrosclerosis, and chronic obstructive 
pulmonary disease after cigarette smoking was noted.  It was 
noted that his renal failure was very likely caused by 
episodes of congestive heart failure.  Despite treatment, the 
veteran deteriorated and died in January 1997.  The death 
summary noted that the final diagnoses were:  chronic renal 
failure, congestive heart failure, pleural effusions, chronic 
obstructive pulmonary disease, atrial fibrillation, primary 
cardiomyopathy, thrombocytopenia, coronary arteriosclerotic 
heart disease, history of aorta-coronary bypass surgery, and 
anemia.  

As noted, the appellant claims that service connection for 
the cause of the veteran's death is warranted as two years 
after his military service, he "felt slightly" the 
conditions which eventually caused his death.  

Nevertheless, the veteran's service records do not contain 
any clinical reference to the presence of cardiovascular 
disease, pulmonary disease, renal disease, or any other 
pertinent abnormality.  In fact, at his February 1947 
physical examination, his respiratory system was evaluated as 
normal, and a chest X-ray study at that time was likewise 
found to be normal.

Also, the Board notes that there is no evidence that any of 
the diseases which caused or contributed to the veteran's 
death were present in service or for many years thereafter.  
In fact, the record contains no objective indication of the 
presence of these conditions for approximately 50 years after 
the veteran's separation from service.  Moreover, none of the 
post-service medical records contain any medical opinion that 
such disorders, first noted many years after his separation 
from active service, were related to such service or any 
incident occurring therein.  Likewise, the death certificate 
contains no indication that the cause of the veteran's death 
was related to service or any in-service incident.

The Board has considered the appellant's own lay statements 
to the effect that the veteran's death was causally related 
to his active service.  Again, it is noted that there is no 
competent medical evidence of record to support such a theory 
and the appellant has not been shown to have the medical 
expertise necessary to render such an opinion.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

As the conditions which caused or contributed to the 
veteran's death were not shown in service, for many years 
thereafter, and the record contains no indication of a 
possible link between his death and his military service, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim of service connection for the cause of 
the veteran's death.

II.  Death pension benefits.

In general, a surviving spouse of a veteran who served 90 
days or more during a period of war may be entitled to VA 
nonservice-connected death pension benefits.  38 U.S.C.A. § 
1541 (West 1991 & Supp. 2002).  The term "veteran" means a 
person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2) 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.1(d) (2002).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the U.S. pursuant to the military order of the President 
dated July 26, 1941, including among such military forces 
organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the U.S. conferring rights, privileges, or 
benefits upon any person by reason of the service of such 
person or the service of any other person in the Armed 
Forces, except for specified benefits which do not include 
death pension benefits authorized by chapter 15, title 38, 
U.S. Code.  38 U.S.C.A. § 107(a) (West 1991 & Supp. 2002); 38 
C.F.R. § 3.8(c),(d) (2002).

The findings by the service department verifying a person's 
service are binding on the VA for purposes of establishing 
service in the U.S. Armed Forces.  Duro v. Derwinski, 2 
Vet.App. 530, 532 (1992); see also Dacoron v. Brown, 4 
Vet.App. 115, 120 (1993).

In this case, the service department verified that the 
veteran had recognized guerrilla service from January 29 to 
March 10, 1945.  The law specifically excludes such service 
for purposes of entitlement to death pension benefits.  See 
Cacalda v. Brown, 9 Vet. App. 261 (1996) (per curiam).  
Consequently, the Board finds that there is no legal basis on 
which the appellant's claim can be based.  As the law and not 
the evidence is dispositive on this issue, it must be denied 
because of lack of legal entitlement.  38 U.S.C.A. § 107; 
Sabonis v. Brown, 6 Vet.App. 426, 430 (1994); 38 C.F.R. § 
3.8.

III.  Burial benefits.

If a veteran's death is not service-connected, payment of an 
allowance toward the veteran's funeral and burial expenses is 
subject to the following conditions:  (1) At the time of his 
death the veteran was in receipt of pension or compensation 
(or but for the receipt of military retirement pay would have 
been in receipt of compensation); or (2) the veteran had an 
original or reopened claim for either benefit pending at the 
time of his death; or (3) the deceased was a veteran of any 
war or was discharged or released from active military, 
naval, or air service for a disability incurred or aggravated 
in the line of duty, and the body of the deceased is being 
held by a State (or political subdivision of a State).  38 
C.F.R. § 3.1600(b) (2002).

After reviewing the record, the Board finds that none of 
these requirements has been met, nor does the appellant so 
contend.  At the time of his death, the veteran was not in 
receipt of pension or compensation (nor was compensation or 
pension precluded by receipt of military retirement pay).  
Likewise, the veteran did not have a claim for nonservice-
connected pension benefits pending at the time of his death, 
in fact, he was not eligible for pension since he lacked the 
requisite qualifying military service.  See 38 U.S.C.A. § 
107(a).  Additionally, the veteran's body was not unclaimed 
with his body held by a State or a political subdivision of a 
State.  Thus, the requirements for payment of burial benefits 
under 38 C.F.R. § 3.1600(b) are not met.

It is also noted that under 38 C.F.R. § 3.1600(c), a burial 
allowance may be paid if a veteran dies while properly 
hospitalized by the VA.  The death certificate reveals that 
the veteran died at a private hospital.  Therefore, burial 
benefits are not payable under 38 C.F.R. § 3.1600(c).

When a veteran dies from nonservice-connected causes, a 
certain sum may be paid as a plot or interment allowance.  
Entitlement is subject, in part, to the following conditions:  
(1) The deceased veteran is eligible for the burial allowance 
under 38 C.F.R. § 3.1600(b) or (c); and the condition set 
forth in 38 C.F.R. § 3.1604 relating to burial in a State 
veteran's cemetery are met; or the veteran was discharged 
from active military, naval or air service for a disability 
incurred or aggravated in line of duty (or at the time of 
discharge had such a disability, shown by official service 
records, which in medical judgment would have justified a 
discharge for disability); and the veteran is not buried in a 
national cemetery or other cemetery under the jurisdiction of 
the U.S.  38 U.S.C.A. § 2303(b); 38 C.F.R. § 3.1600(f).

As previously discussed, eligibility for the VA burial 
allowance has not been established.  The record also does not 
reflect that he was discharged from service for a disability 
incurred or aggravated in the line of duty or at the time of 
discharge had such a disability, as shown by official service 
records, which in medical judgment would have justified a 
discharge for disability.

The Board notes that at one time eligibility for a plot or 
interment allowance was established on the basis of wartime 
service only.  However, that provision was eliminated by 
Public Law 101-508.  As a result of Public Law 101-508, 
effective for deaths after October 31, 1990, a plot allowance 
is no longer payable based solely on wartime service.  The 
veteran died in January 1997.  Thus, payment of the plot or 
interment allowance would not be warranted in this case.  38 
U.S.C.A. § 2303(b); 38 C.F.R. § 3.1600(f).  

With respect to entitlement to nonservice-connected death 
burial benefits, the law is dispositive of this matter.  The 
veteran was not in receipt of VA benefits during his 
lifetime, nor was he entitled to VA benefits; he died after 
October 31, 1990, and his body was not held by the State.  As 
the law and not the evidence is dispositive on this issue, 
the claim must be denied due to a lack of legal merit.  
Sabonis, supra.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to nonservice-connected death pension benefits is 
denied.

Entitlement to VA burial benefits is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

